Citation Nr: 1426397	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a left ear condition, to include hearing loss. 

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Valerie Metrakos and Michelle Powers, Attorneys 

ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, February 1975 to August 1975 and from October 1980 to April 1985.  The Veteran's discharge from the October 1980 to April 1985 period of service was under other than honorable conditions. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a July 2011 rating decision issued by the RO in Winston-Salem, North Carolina.  

The December 2009 rating decision found that the Veteran submitted new and material evidence to reopen his claim for service connection for a left ear condition and hearing loss, but denied service connection.  The rating decision also found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for tinnitus.  In relevant part, in its July 2011 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen his claims for service connection for right ear hearing loss and tinnitus. 

In an October 2005 Board decision, the Veteran's claim for service connection for a left ear disorder, to include hearing loss was denied.  The Veteran did not appeal and the decision became final.  The Veteran seeks to reopen this claim. 

The issue(s) of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 decision, the Board denied the Veteran's claim of service connection for a chronic left ear disorder, to include hearing loss.  The Veteran did not appeal this decision and became final. 

2.  Evidence received since the October 2005 Board decision is either duplicative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left ear condition, to include hearing loss. 

3.  In a May 2006 rating decision, the RO denied service connection for right ear hearing loss and tinnitus.  

4.  Evidence received since the May 2006 rating decision raises a reasonable possibility of substantiating the claims for service connection for right ear hearing loss and tinnitus. 

5.  Affording the Veteran the benefit of the doubt, the currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a left ear condition and hearing loss; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the Veteran's claims for service connection for tinnitus and right ear hearing loss; and the previously denied claims for service connection for tinnitus and right ear hearing loss are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The duty to notify was satisfied via letters sent to the Veteran in August 2009 and December 2010. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was afforded a VA examination in April 2011.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence 

In general, RO rating decisions and Board decisions that are not timely appealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.1100.  However, if new and material evidence is presented or secured to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

New evidence is defined as existing evidence that was not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A.  Left Ear Claim

The Veteran seeks to reopen his claim for service connection for a left ear condition and hearing loss.  In an October 2002 rating decision, the RO denied service connection.  The Veteran perfected an appeal to the Board.  The Board's October 2005 decision affirmed the October 2002 rating decision, and that rating decision is, thereby, subsumed by the appellate determination of the Board.  38 C.F.R. § 20.1104.  The Veteran did not appeal the October 2005 Board decision and became final.  38 C.F.R. § 20.1100.  

In rating a December 2009 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen his claim.  

The October 2005 Board decision found that the Veteran did not have a chronic left ear disability and hearing loss in service.  The Board also found that it could not "reasonably associate the Veteran's left ear disability, including hearing loss, with any incident or incidents of his first two (honorable) periods of active service."

Evidence of record at the time of the October 2005 Board decision consisted of the following: the Veteran's statements, the Veteran's service treatment and military personnel records; a Statement of Medical Examination and Duty Status dated July 1977; private treatment records, including private opinions form Dr. G.N. and Dr. N.D.C.; a June 2002 VA Administrative Decision that found that the Veteran's service from October 1980 to April 1985 was considered to have been under dishonorable conditions; an October 2002 VA audiological examination that included the Veteran's report of a rocket explosion in Vietnam; a July 2003 buddy statement from the Veteran's former colleague, B. E. J.; and a June 2005 Board hearing transcript.  

Since the Board's October 2005 decision, the following additional evidence has been associated with the claims folder: the Veteran's statements and statements from the Veteran's representative; a July 2010 opinion from Dr. N.D.C.; an April 2011 VA examination; and private treatment records.  

Upon review, however, the Board notes that there has been no evidence presented since the Board's decision that qualifies as new and material evidence sufficient to reopen the previously denied claim.  Indeed, none of the evidence presented shows that the Veteran had an in-service injury that was not previously considered by the Board.  The Board notes that the Veteran's representative submitted new evidence, namely its own arguments and a private medical opinion.  However, this evidence is not material, as it does not relate an in-service injury that was not previously considered by the Board.  Specifically, the July 2010 private opinion provided a nexus opinion based on an in-service rocket attack.  The representative's July 2012 argument is also based on the in-service rocket attack.  This injury was considered in the October 2005 Board decision.  The representative's August 2012 argument states that the Board failed to consider the buddy statement by B. E. J. and the private opinion from Dr. G. N., but the buddy statement and the private opinion were discussed and considered in the October 2005 Board decision.  

Accordingly, because the Board has determined that the new evidence submitted is not material, the Veteran's request to reopen the previously denied claim for service connection for a left ear condition and hearing loss is denied.  

B.  Right Ear Hearing Loss and Tinnitus

The Veteran's right ear hearing loss and tinnitus claims were denied in a May 2006 rating decision, on the basis that there was no medical evidence that tinnitus or right ear hearing loss existed in service or that tinnitus or right ear hearing loss manifested to a compensable degree within one year after separation from service.  The Veteran did not appeal the May 2006 denial of the claims and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Evidence of record at the time of the May 2006 denial consisted of: the Veteran's statements, the Veteran's service treatment and military personnel records; a Statement of Medical Examination and Duty Status dated July 1977; private treatment records and private opinions form Dr. G.N. and Dr. N.D.C. 

The Board notes that the May 2006 rating decision did not consider the Veteran's testimony before the Board in June 2005 or an October 2002 VA examination that was ordered for the Veteran's left ear claim, but addressed both ears and found that there was documentation of ear trauma and hearing loss in the Veteran's military records.  In addition, the Veteran submitted private treatment records that were not previously considered.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran had tinnitus and right ear hearing loss in service) and raises a reasonable possibility of substantiating the claims.  As new and material evidence has been received, reopening of the claims for entitlement to service connection for tinnitus and right ear hearing loss is warranted. 

III.  Service Connection for Tinnitus

During his June 2005 Board hearing, the Veteran reported that after a rocket explosion in Vietnam, he could not hear temporarily and that he had ringing in his ears.  The Veteran reported that his ringing in his years has continued since service and is now constant.  The October 2002 VA examination also noted that "ringing is progressively getting worse." 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), for disabilities listed in 38 C.F.R. § 3.309(a), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran is competent to report what he experiences; i.e., the Veteran is competent to report that he first experienced ringing in his ears during service, that the ringing has continued since that time, and that he currently continues to experience ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran served as an oil dispatcher.  The Veteran reported that he was exposed to noise trauma without hearing protection, and that his tinnitus began when a rocket exploded near him in 1969 in Vietnam.  The Veteran's service treatment records are silent as to complaints, treatment for or diagnosis of tinnitus.  

Despite the fact that the record is void of documentation of complaints or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Thus, based on the foregoing, the Board finds that the Veteran had noise exposure during service.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In April 2011, the Veteran was afforded a VA audiological examination at which time he described current symptoms of bilateral ringing in the ears which he said started in service after a rocket exploded near him in 1969 in Vietnam.  The Veteran reported no post-service occupational noise exposure, but indicated that he likes NASCAR.  The examiner noted that the Veteran did not have a diagnosis of tinnitus in service, but did not provide an opinion based on the Veteran's report. 

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that the Veteran's tinnitus began during service and has existed since.  The Board acknowledges that the VA examiner noted that tinnitus was not diagnosed in service.  However, the VA examiner failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  The competent and credible evidence of record demonstrates that the tinnitus started in service; that he was exposed to acoustic trauma in service; that he was not exposed to occupational noise exposure post-service; and that he has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a left ear condition and hearing loss is not reopened, and the claim is denied. 

As new and material evidence has been received, the claims of entitlement to service connection for tinnitus and right ear hearing loss are reopened, and the appeal, to this extent, is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

While the Veteran was afforded a VA audiological examination in April 2011, the Board finds that another examination is necessary before considering the Veteran's claim for service connection for right ear hearing loss.  

The April 2011 VA examiner opined that the Veteran's audiological thresholds "were so completely within normal limits that it would be impossible for comparison with induction thresholds to reveal a significant change in hearing."  The examiner also found that there was no evidence of a high-frequency shift "such would be suggestive of hearing changes due to noise exposure."  However, the October 2002 VA examiner found that the Veteran's service treatment records showed ear trauma and hearing loss, however the VA examiner did not provide an opinion on the etiology of the Veteran's right ear hearing loss. 

The Board  notes that the Veteran has submitted private opinions that find that the Veteran's right ear hearing loss is related to his service, however, these opinions were rendered based on the Veteran's history of noise exposure in service.  The examiners did not review the Veteran's claims file or service treatment records and are therefore not adequate for VA purposes. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right ear hearing loss.  The Veteran's claims file and any pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right ear hearing loss disability is related to noise exposure during service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  

A complete rationale should be provided for all opinions offered and the examiner's rationale should not be premised solely on the fact that the Veteran's separation examination did not show right ear hearing loss.  

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issue of service connection for right ear hearing loss.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


